Citation Nr: 1743206	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.  

The Board remanded this matter in January 2015.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In April 2016, following most recent adjudication of the claim in an August 2015 SSOC, the Veteran submitted additional evidence, again accompanied by a waiver of RO consideration.

As a final introductory matter, the Board points out that, as indicated by the Veteran's service representative in a June 2017 brief, the Veteran no longer resides in the Philippines, and has a new address in Kentucky.  Jurisdiction of his claims folder should be transferred as appropriate.



FINDING OF FACT

A chronic respiratory disorder was not shown in service or within one year of the Veteran's separation from service, and the current respiratory disorder is not related to service, to include to claimed exposure to chlorine gas and tear gas.


CONCLUSION OF LAW

The requirements for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current respiratory problems began in service and are the result of exposure to chlorine and tear gas therein.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain lung diseases become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Following a review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disorder.

As a preliminary matter, a current disability is conceded, as the record shows diagnoses of chronic obstructive pulmonary disease (COPD), fibrosis, and CPFE or combined pulmonary fibrosis and emphysema.  Additionally, in-service incurrence is conceded, as service treatment records show various in-service treatment for respiratory complaints, including: pharyngitis and/or bronchitis in August 1962, January 1964 and February 1964; a cough in January 1963; and, upper respiratory infections in October 1963 and August 1964. 

Nevertheless, the Veteran's claim fails because the preponderance of the competent and credible evidence does not establish that any current respiratory disorder is related to his active service, to include claimed gas exposure therein.  On the contrary, in June 2012, a VA pulmonologist opined that the Veteran's COPD is less likely as not related to service.  The VA examiner addressed the Veteran's various in-service respiratory complaints and noted that his respiratory complaints were mostly attributed to upper respiratory infections.  The examiner also addressed the effects of chlorine gas, noting it to be a pulmonary irritant with intermediate water solubility that causes acute damage in the upper and lower respiratory tract.  She noted that as the concentration of chlorine gas exposure increases, the severity of symptoms and rapidity of onset increase, with concentrations above 400 ppm often being fatal.  However, following a detailed explanation, the examiner then concluded that the Veteran's brief, single exposure to chlorine gas was not significant enough and less likely to cause his COPD.

Of note, the examiner stated assuming the Veteran inhaled chlorine gas during basic training as claimed, his exposure was brief and the concentration of chlorine gas was not high to cause acute lung injury resulting to pulmonary edema which is often fatal.  The examiner noted that single exposure to low dose of chlorine gas may result in Respiratory Upper Airways Distress Syndrome and respiratory symptoms, which usually resolve within days to weeks, and that this was noted in this case.  However, the Veteran had a normal chest x-ray finding at that time, and further denied respiratory symptoms at separation in August 1964.  Thus, the examiner concluded that any claimed exposure to chlorine gas was not significant enough to cause his COPD.  Instead, the examiner noted that COPD is a preventable and treatable disease characterized by progressive airflow limitation that is not fully reversible and associated with abnormal inflammatory response of the lungs to noxious particles or gasses.  The primary risk factor for COPD is chronic tobacco smoking, and the likelihood of developing COPD increases with age and cumulative smoke exposure, and almost all life-long smokers will develop COPD as seen in the case of the Veteran who had a very significant smoking history.  Thus, the examiner further concluded that the Veteran's COPD is most likely caused by his chronic smoking.

The June 2012 VA opinion is the most probative opinion evidence of record, as it was provided by a pulmonologist, accounted for the Veteran's in- and post-service medical history, and was supported by a thorough and detailed rationale.  Moreover, it expressly considered the Veteran's lay statements regarding the onset of his condition.  Thus, it is considered highly probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, that opinion is consistent with other evidence of record, including private September 2004 pulmonary treatment showing a principal diagnosis of chronic smoker, and a secondary diagnosis of COPD with acute exacerbation.

The Board recognizes that there are other opinions of record but for various reasons finds them to be of little or no probative value.  Foremost, while a prior April 2012 VA examiner opined that the Veteran has COPD and may have been exposed to chlorine gas, which gave him immediate results and pulmonary symptoms/pharyngeal irritation, the examiner declined to provide an etiological opinion, stating that it was beyond her medical expertise as a physician's assistant to say whether the Veteran's current COPD is related to chlorine exposure.  Thus, the April 2012 opinion is not probative of etiology.

The Board also recognizes that there are two private opinions of record addressing the Veteran's contention that his current respiratory problems are related to service.  Of note, an August 2012 private opinion directly relates the Veteran's COPD to his chlorine gas exposure and puts an onset of the condition in service.  However, that opinion is unsupported by any rationale and offers no discussion or consideration of the Veteran's significant smoking history or post-service occupational exposures.  Similarly, to the extent that a February 2016 private finding of "Chlorine gas with sequelae of exercise limitation" can be interpreted as opinion evidence supporting the Veteran's claim, it is similarly lacking in probative value, as it also unsupported by rationale and based on an inaccurate reports by the Veteran.  Specifically, the opinion was based on the Veteran report in February 2016 that he had only "1 ppweek" smoking history versus prior reports of at least one pack per day habit in July 2005 ("1 ppd x 30 years") and August 2005 ("3ppd for 50 years").  The Veteran's report of "overwhelming exposure to chlorine gas and tear gas" tends to overestimate his one-time brief exposures to tear gas and chlorine gas he has reported elsewhere. 

Given the lack of supporting rationale and incomplete or inaccurate history upon which they were based, the August 2012 and February 2016 opinions are, at best, minimally probative, and are far outweighed by the highly probative June 2012 opinion discussed above.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).

The Board has also reviewed the Internet articles submitted by the Veteran regarding reactive airways dysfunction syndrome and irritant-induced asthma, and chlorine gas in the context of chemical warfare, offered in support of his claim.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

The Board has considered and weighed such evidence, but finds that the Internet articles are less probative than the specific medical opinions outlined above.  The general Internet articles do not address the facts that are specific to the Veteran's case, and do not tend to establish a causal relationship between service and the Veteran's COPD and his claimed chlorine exposure.  The Board also points out that the June 2012 VA opinion specifically addressed and considered the effects of chlorine as a pulmonary irritant, as is discussed in the articles.

Next, the Board has considered and weighted the various lay statements of record from the Veteran, his daughter, his wife, and a fellow veteran, in finding that service connection is not warranted in this case.  Foremost, the Board finds that the lay statements of the Veteran and his daughter to the effect that the Veteran has experienced respiratory symptoms related to his currently-diagnosed COPD since service to be not credible as they are inconsistent with other evidence of record.  In this regard, the Veteran and his daughter have asserted that the Veteran has always had breathing problems since service, and the daughter also claims that it was always explained to her that the breathing problems were the result of chlorine exposure.  However, neither the medical evidence nor Veteran's own statements made prior to the filing of his March 2011 claim for benefits supports those more recent assertions.  

For example, while the Veteran filed earlier July 2005 claims for service connection for hearing loss and tinnitus as related to service, presumably based upon a belief that those disabilities were caused or related to service, at that time he filed only for pension benefits for claimed respiratory problems.  Such a distinction tends to suggest that the Veteran did not believe at that time that his respiratory problems were related to any exposures in service, contrary to the current assertions.  Indeed, he expressly reported at that time that his respiratory problems began in 2004, and he did not report any chlorine gas, tear gas, or any other exposures in service, despite prompting related to in-service exposures.  Nor did he claim symptoms since service. 

The Board also finds it significant that VA and private treatment notes dated prior to 2011 are silent for references to any exposures in service or respiratory symptoms since service, even where such reports would be expected, such as during a wellness screening in September 2004, and in receiving pulmonology treatment in September 2004 and from May through December of 2005.  In particular, the Board would expect a report of chronic symptoms since service or a report of chlorine exposure causing lung damage in reporting his relevant past medical history, including prior episodes of COPD exacerbation in May 2005, or past exposures such in August 2005 when he reported occupational exposure to dust and dirt as a heavy equipment operator.  Similarly, regardless of the adequacy of the August 1964 separation physical examination, the Veteran himself on his Report of Medical History at that time denied shortness of breath, asthma, or other respiratory problems, despite positively reporting other symptoms.  He also expressly denied shortness of breath or treatment for lung disease on a July 1963 medical history questionnaire.

As the Veteran reported other remote exposures in the context of evaluations conducted to assess current breathing symptoms and reported prior episodes of respiratory problems during those earlier treatments for COPD, one would expect the Veteran to describe any in-service exposure or recurrent symptoms since, as well.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Similarly, had the Veteran been experiencing respiratory problems in service, one would expect him to positively report such symptoms when prompted on the July 1963 questionnaire and August 1964 Report of Medical History at separation.

The Board also does not find credible the reports that the Veteran did not seek ongoing treatment prior to 2007 for his breathing problems, as reported in a May 2011 statement, because he early on was told by private doctors that there was nothing that could be done.  In this regard, the Veteran's own statements made during early treatment in furtherance of his COPD support that he had received prior treatment for his breathing problems.  For instance, in July 2005, he reported similar symptoms two years prior at which time he was diagnosed with pneumonia.  In May 2005, he also reported a similar episode "a few years ago" at which time he was treated with a pill regimen that sounded like steroids to the private physician.  Thus, the Veteran sought prior treatment for his respiratory symptoms.  Additionally, to the extent that the Veteran has reported he was told by a VA doctor, Dr. P, that his claimed chlorine exposure was the root of his respiratory problems, the corresponding contemporaneous treatment records do not support that assertion, as they are silent for any such nexus from Dr. P, or even any reference to chlorine exposure.

Moreover, even if arguendo the Veteran did experience breathing problems prior to 2004, neither he nor his daughter are competent to attribute those breathing problems to any lung disorder, to service, or to claimed chlorine exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of respiratory problems, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his respiratory symptoms are related to a service or even to COPD, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Indeed, a private physician noted in September 2004 that, while the Veteran's dyspnea was multifactorial, it was "more of cardiac in origin."  Hence, the Veteran's assertions in this regard have no probative value.

As a final matter, the Board has considered the various arguments set forth by the Veteran's representative's in a June 2017 brief, and is unpersuaded that either further remand or a different outcome is warranted.  To the extent that the representative argues that the claims file is incomplete based on an assertion that that a VA Form 21-22 in favor of a prior representative must exist, there is nothing to show that any such document existed or was ever part of the Veteran's claim file in the first place.  Indeed, prior letters were not carbon copied to any representative and/or note that the Veteran had not appointed a representative, including one as recently as April 2013.  The Veteran did not have a representative at a March 2012 informal conference, and a March 2013 VA Form 8 also does not indicate any representative.  The representative has not pointed to any other outstanding existing evidence suggesting that the claims file is incomplete.  To the extent that there may be additional relevant records, based on the Veteran's lay testimony regarding post-service treatment and employment soon after separation, VA has requested that the Veteran identify or obtain any such records and the Veteran indicated in an August 2015 statement that any such records are unavailable or do not exist.  

Finally, regarding the representative's assertion that the Veteran's respiratory symptoms predated his smoking, that the physical examination at separation is inadequate, and that the current VA examination is inadequate because it did not consider the Veteran's report of respiratory symptoms prior to smoking, for the reasons discussed above regarding the Veteran's credibility, and because the Board did not rely on the Veteran's separation physical examination (Report of Medical Examination), but rather his own reports at separation on the Report of Medical History and other competent objective evidence of record, the Board finds that further remand for a new examination is not warranted.

In sum, the Board gives credence and the most probative weight to the June 2012 VA examiner's opinion as it was rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles.  Therefore, a nexus between service and the Veteran's respiratory disorder diagnosed as COPD is not established, and the claim must be denied. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.S. § 5107(b) (LexisNexis 2017).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


